Citation Nr: 0207029	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-04 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
to include arthritis of the lumbar spine.

2.  Entitlement to service connection for a piriformis 
syndrome of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for 
lumbosacral strain, piriformis syndrome of the left hip, and 
an increased initial evaluation for post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling.  

A July 2000 Board decision denied all of the issues on 
appeal; however, an August 2000 Board decision vacated the 
prior decision for due process reasons.

A May 2001 RO decision increased the initial evaluation for 
PTSD to 50 percent.  In June 2001 the veteran indicated that 
she was satisfied with the evaluation and did not wish to 
continue the appeal.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's lumbosacral strain and arthritis of the 
lumbar spine are not related to service.

3.  The veteran's piriformis syndrome of the left hip is not 
related to service.


CONCLUSIONS OF LAW

1.  A lumbosacral strain was not incurred in or aggravated by 
military service and arthritis of the lumbar spine may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001). 

2. The veteran's piriformis syndrome of the left hip was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in January 2001the RO notified the 
veteran of its duty to her under the VCAA and informed her of 
what additional evidence was needed in support of her claims.  
A review of the record reveals the RO has considered and 
complied with the VCAA; therefore, the Board may proceed with 
the adjudication of the appeal.  

Factual Background

Service medical records (SMRs) indicate the veteran had a 
fall in July 1980 that resulted in left hip pain.  X-rays of 
the lumbosacral spine were within normal limits.  The 
assessment was a soft tissue injury of the left hip.  Two 
weeks later, she complained of low back pain.  The assessment 
was a sacroiliac strain with occasional spasm.  Follow-up 
appointments in August and September 1980 noted back pain and 
left hip pain, respectively.  In March 1983 she reported a 
fall that resulted in low back pain.  A periodic medical 
examination in September 1983 noted low back pain following a 
fall in 1980 and intermitted left hip pain with the stress of 
physical exercise.  The veteran declined a separation 
examination.

Post service medical records included an employment health 
record that covered the period from March 1993 to October 
1994 and an accident report dated in October 1984.  The 
records indicated that the veteran experienced an injury that 
affected her lower back and left hip.  The assessment was a 
lumbosacral strain.

A statement from a friend dated in March 1997 indicated that 
she lived with the veteran in 1982 and 1983.  During that 
time the veteran complained of back and hip pain, which she 
treated with heat.  The veteran previously had fallen on ice 
and injured her hip.  She had a noticeable limp.

On VA examination in July 1997 the veteran complained of 
occasional severe left hip pain with a daily ache.  She also 
experienced occasional low back pain.  The impressions were 
lumbosacral strain and mechanical low back pain with no 
evidence of neuro-compressive pathology, and left hip 
piriformis syndrome.  A general medical examination that same 
month reported the same complaints.  The diagnoses included 
left hip pain since a reported inservice fall and some 
limitation of motion secondary to pain.  

VA medical records 1997 to 1999 noted complaints and 
evaluations for low back and left hip pain.  

During a February 2001 personal hearing, the veteran 
testified that her back was never the same after her initial 
injury in service.  Although she continued to have pain after 
separation from service, she did not seek any medical 
attention until 1994.  She complained of her left hip popping 
and pain from being on her feet too long or when very busy.

The impression from a March 2001 MRI report form Palms of 
Pasadena Hospital was minimal degenerative changes at the L5-
S1 disc and mild posterior disc bulging lateralized to the 
left of midline that produced slight effacement of the 
lateral recess and inferior recess of the intervertebral 
foramen at L5-S1 on the left.

A private medical report from Thomas C. Tolli, M.D., dated in 
April 2001 reported a history of back pain without radiation.  
In response the veteran's question as to whether her current 
back problem was related in the 1980 injury in service, he 
opined that it was.  On an undated prescription form that 
physician reported that the veteran's "[b]ack injury may be 
related to fall [sic] in 1980."  

The veteran underwent a VA examination in May 2001.  Her 
medical history was consistent with what has previously been 
reported.  The report indicated the claims file was not 
available for review.  He opined that neither the mild 
mechanical lumbar back pain nor the degenerative changes were 
caused in any way by the fall suffered in 1980.  Another VA 
physician who examined the veteran's hip opined that the 
veteran's left hip disorder was related to her back disorder 
and not the fall in 1980 while in service.  

Addendums to the May 2001 VA examinations were made in July 
2001, by yet another VA physician, after the claims folder 
was reviewed in detail.  The physician again opined that the 
current back disorder was not due to the veteran's fall in 
service.  The pain was mechanical in nature, and the 
degenerative disorder was not the result of trauma, but was 
common to virtually all people as they became older.  In 
addition, he concluded that piriformis syndrome was an 
erroneous diagnosis; therefore, it could not be related to 
service.  The records were also reviewed in connection with 
the hip disorder and the physician concurred with the 
previous physician's opinion that there was no relationship 
between the injury in service and the veteran's current hip 
complaints.

The veteran submitted a statement in October 2001 in which 
she disagreed with the opinions offered by the VA physicians.  
She also indicated that at the time Dr. Tolli offered his 
opinion that there was a relationship between the injury in 
service and her current back disorder, she had given him 
copies of medical records from service and Bay Pines VAMC.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001). 

Back

The Board has carefully reviewed the evidence of records and 
finds that service connection for a lumbosacral strain is not 
warranted.  Although the SMRs show a fall in 1980 and 
complaints of pain for a couple of months thereafter, there 
is insufficient evidence to link the current back disorder to 
service.  Medical opinions have been offered by two different 
physicians to determine the etiology of the veteran's current 
disorder.  The VA physician opined that no relationship 
existed between service and the current back disorder while 
the private physician opined that there was a relationship.  
When faced with conflicting medical opinions, the Board must 
compare and weigh the probative value of each.  If they are 
found to be in equipoise, then the benefit of the doubt is 
applied in the veteran's favor.  Based on the evidence of 
record, the Board does find the conflicting opinions not to 
be in equipoise.  The private physician stated that the 
current back disorder was related to an injury in service 
without providing any information as to the medical evidence 
that was reviewed or the rationale for such a determination.  
The veteran indicated that the physician had her SMRs and VA 
records, but in order to render a well-reasoned opinion, it 
is the responsibility of the physician to provide sufficient 
information to support the opinion.

Although the VA physician did not address at length the facts 
relied upon in rendering his opinion, he did state that the 
medical records were reviewed in detail and provided some 
rationale for his opinion.  He gave some insight as to the 
basis of his opinion in his statement that the pain was 
mechanical in nature and that the degenerative disorder was 
common to most people as they got older.  Since the VA 
physician provided more information as to the basis of the 
opinion and the evidence reviewed, the opinion is deemed to 
carry greater weight.  

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 491 (1990). 

Hip

The Board has carefully reviewed the evidence of records and 
finds that service connection for left hip piriformis 
syndrome is not warranted.  Although SMRs reflect a fall in 
1980 and complaints of pain for a couple of months 
thereafter, there is insufficient evidence to link the 
current left hip disorder to service.  Medical opinions have 
been offered by two different VA physicians to determine the 
etiology of the veteran's current disorder.  Although one 
physician did not review the medical evidence of records and 
the other did, both opined that there was no relationship 
between a left hip disorder and service.  No medical opinions 
have been offered to support the veteran's contention.

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for piriformis 
syndrome of the left hip.  As such, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for lumbosacral strain, to include 
arthritis of the lumbar spine, is denied.

Service connection for piriformis syndrome of the left hip is 
denied.



		
John Fussell
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

